Citation Nr: 1739526	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1815 for status as child born with spina bifida.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to January 1969.  The appellant is the Veteran's son.  

This claim comes to the Board of Veterans' Appeals from September 2010 and April 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant's father served on active duty in the Republic of Vietnam and received the Vietnam Service Medal with two Bronze Stars.  

2.  The record does not show that the Appellant has a diagnosis of spina bifida.  


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam veteran have not been met.  38 U.S.C.A. §§ 1805, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.313, 3.814 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the pertinent facts in this case are not in dispute.  Resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the Veterans Claims Assistance Act does not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2011).
VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects.  38 U.S.C.A. §§ 1805 (a), 1812, 1815; 38 C.F.R. §§ 3.814 (a), 3.815.

In the precedent opinion VAOPGCPREC 5-99, VA's General Counsel interpreted 38 U.S.C.A. § 1802 as applying to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta. 38 U.S.C.A. § 1802; 38 C.F.R. § 3.814 (c)(3).

Here, the evidence of record shows that the Appellant was born in 1973 to the Veteran.  The Appellant contends that he suffers from diabetes and scoliosis that is related to the Veteran's service in Vietnam.  In a November 2010 statement from the Appellant, he states that he feels his orthopedic problems are complications from spina bifida, but not a severe case.  The appellant also stated that he is suffering from side effects from his spina bifida, which materialized as scoliosis and Schuermann's kyphosis, which were diagnosed in 1988.  

A review of the medical evidence of record does not show that the Appellant was diagnosed with spina bifida at birth.  Additionally, there is no medical evidence showing that the appellant has a current diagnosis of spina bifida.  Spina bifida is defined, for VA purposes, as a split or open spine; it results from failure of the spine to close properly during the first month of pregnancy.  Associated with the abnormal development of the spinal column, there may be abnormal development of the spinal cord within.  In severe cases, the spinal cord protrudes through the back.  Surgery to close the newborn's back is generally performed within 24 hours after birth to minimize the risk of infection and to preserve existing function in the spinal cord.  Spina bifida occulta is defined as a type of spina bifida where the only abnormality is a defect of the vertebral arch.  There are no external abnormalities, and it is of no clinical significance.  

After a careful and thorough review of the evidence of record, the Board finds that the Appellant's claim fails because there is no legal entitlement to benefits under 38 U.S.C.A. § 1805 as the preponderance of the evidence is against finding that the Appellant has spina bifida.  Where, as here, the law is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, there is no legal entitlement to benefits under 38 U.S.C.A. § 1805, and the claim is denied.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for status as a child born with spina bifida is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


